DETAILED ACTION
Response to Amendment
Applicants’ response to the last Office Action, filed on 05/12/2022 has been entered and made of record.
In view of the Applicant’s amendments, the rejection under 35 U.S.C. 112 of claims 6 and 12 and the rejection under 35 U.S.C. 101 of claim 14 are expressly withdrawn.
Applicant’s amendment has necessitated new grounds of rejection.  Thus, new grounds of rejection are presented in this Office Action.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered, however, the arguments are indicated towards the newly added limitation of wherein the gender model further comprises at least one first fully connected layer and a first classifier; and the age model further comprises at least one convolutional layer, at least one second fully connected layer and a second classifier in addition to the at least two convolution layers.  Thus, Examiner has brought in reference Lei (CN106529402) to address the added limitation to the claims.
Claim Objections
Claim 9 is objected to because of the following informalities: Line 3 recites “the memmory” which Examiner suggests amending to “the memory”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei (CN106529402, see translated version).
With regards to claim 1, Lei discloses an age estimation method comprising:
performing gender training on a gender model according to face image samples to converge the gender model, wherein the gender model comprises at least two convolution layers (Para. 0055 lines 2-6, 0059 lines 1-4, 0062 lines 1-2, 0073 lines 1-6, 0080 lines 1-3, 0083 lines 1-2, 0084 lines 1-3, Fig. 3, “shared layer” “convolution layer 1” “convolution layer 2”);
performing age training on an age model according to the face image samples to converge the age model, wherein the age model comprises the at least two convolution layers, and weights of the at least two convolution layers comprised in the converged age model are same as weights of the at least two convolution layers comprised in the converged gender model (Para. 0055 lines 2-6, 0059 lines 1-4, 0062 lines 1-2, 0073 lines 1-6, 0080 lines 1-3, 0083 lines 1-2, 0084 lines 1-3, “shared layer” “convolution layer 1” “convolution layer 2”); and
performing age estimation on an inputted face image according to the converged age model (Para. 0064 lines 1-3, 0065 lines 1-2, 0091 lines 1-2, 0092 lines 1-4, “age estimation results”);
wherein the gender model further comprises at least one first fully connected layer and a first classifier (Para. 0074 lines 1-6 and 8-9, “gender fully connected layer” “gender recognition); and the age model further comprises at least one convolutional layer, at least one second fully connected layer and a second classifier in addition to the at least two convolution layers (Para. 0074 lines 1-8, “age convolutional layer” “age fully connected layer” “age estimation”).
With regards to claim 2, Lei discloses the method according to claim 1, wherein the performing gender training on the gender model according to the face image samples to converge the gender model, comprises: performing gender training on the at least two convolution layers, the at least one first fully connected layer and the first classifier comprised in the gender model according to gender labeling information of the face image samples, to converge the gender model (Para. 0055 lines 1-6, 0073 lines 1-6, 0074 lines 1-6 and 8-9, 0080 lines 1-3, 0083 lines 1-2, “single-task training” “multi-task synchronous training” “gender”).
With regards to claim 3, Lei discloses the method according to claim 1, wherein the performing age training on the age model according to the face image samples to converge the age model, comprises: performing age training on the at least one convolution layer, the at least one second fully connected layer and the second classifier comprised in the age model according to age labeling information of the face image samples, to converge the age model (Para. 0055 lines 1-6, 0073 lines 1-6, 0074 lines 1-8, 0080 lines 1-3, 0083 lines 1-2, “single-task training” “multi-task synchronous training” “age”).
With regards to claim 4, Lei discloses the method according to claim 1, wherein before performing the age estimation on the inputted face image according to the converged age model, the method further comprises: setting a learning rate of the age model to a preset learning rate after converging the age model, and perform secondary age training on the age model according to the face image samples to converge the age model again (Para. 0080 lines 1-3, 0083 lines 1-2, 0084 lines 1-3, “stochastic gradient descent”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lei (CN106529402, see translated version) in view of Li et al. (CN106384080, see translated version).
With regards to claim 5, Lei discloses the method according to claim 1. 
Lei does not explicitly teach wherein the performing age estimation on the inputted face image according to the converged age model, comprises: performing age estimation on the inputted face image according to the converged age model to obtain a probability value corresponding to each age category; and calculating an estimated age of the inputted face image according to the probability value corresponding to each age category and an age corresponding to each age category.
However, Li et al. teaches the concept of also using convolution layers to perform age estimation on an inputted face image according to an age model and performs age estimation to obtain a probability value corresponding to each age category, and calculating an estimated age of the face image according to the probability value corresponding to each age category and an age corresponding to each age category (Para. 0074, 0075 lines 1-3, “                        
                            E
                            
                                
                                    O
                                
                            
                            =
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            o
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    ” “output probability” “age value” – for clearer equation, see also Para. 0069 and 0070 in corresponding original version of Li et al.).  While Lei discloses performing age estimation on the inputted face image according to the converged age model, Li et al. teaches performing age estimation on the inputted face image according to the converged age model by obtaining a probability value corresponding to each age category, and calculating an estimated age of the face image according to the probability value corresponding to each age category and an age corresponding to each age category.  In both cases, age estimation on the inputted face image is performed.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lei to replace the technique of performing age estimation on the inputted face image according to the converged age model with performing age estimation on the inputted face image according to the converged age model by obtaining a probability value corresponding to each age category, and calculating an estimated age of the face image according to the probability value corresponding to each age category and an age corresponding to each age category as taught by Li et al. since one of ordinary skill in the art would have been able to carry out such a substitution and the results from the substitution would be predictable to estimate the age on the inputted face image.
With regards to claim 6, the combination of Lei and Li et al. discloses the method according to claim 5, wherein the calculating the estimated age of the inputted face image according to the probability value corresponding to each age category and the age corresponding to each age category, comprises: calculating the estimated age, meanAge, of the inputted face image by using a formula of:                                 
                                    m
                                    e
                                    a
                                    n
                                    A
                                    g
                                    e
                                    =
                                     
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                0
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    M
                                                    i
                                                    d
                                                    d
                                                    l
                                                    e
                                                    A
                                                    g
                                                    e
                                                
                                                
                                                    i
                                                     
                                                
                                            
                                            ×
                                            
                                                
                                                     
                                                    p
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            ; wherein                                 
                                    
                                        
                                            M
                                            i
                                            d
                                            d
                                            l
                                            e
                                            A
                                            g
                                            e
                                        
                                        
                                            i
                                             
                                        
                                    
                                
                            is a mean age corresponding to an ith age category,                                 
                                    
                                        
                                             
                                            p
                                        
                                        
                                            i
                                        
                                    
                                
                             is a probability value corresponding to the ith age category, and n is a number of age categories (Li et al.: Para. 0074, 0075 lines 1-3, “                                
                                    E
                                    
                                        
                                            O
                                        
                                    
                                    =
                                     
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                0
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    o
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            ” “output probability” “age value” – for clearer equation, see also Para. 0069 and 0070 in corresponding original version of Li et al.).
Claims 7-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lei (CN106529402, see translated version) in view of Wang et al. (US 2018/0150684).
With regards to claim 7, Lei discloses an age estimation device comprising:
a hardware (Para. 0096 lines 1-3, “hardware”), and
wherein the hardware is configured to execute:
to perform gender training on a gender model according to face image samples to converge the gender model, wherein the gender model comprises at least two convolution layers (Para. 0055 lines 2-6, 0059 lines 1-4, 0062 lines 1-2, 0073 lines 1-6, 0080 lines 1-3, 0083 lines 1-2, 0084 lines 1-3, Fig. 3, “shared layer” “convolution layer 1” “convolution layer 2”);
to perform age training on an age model according to the face image samples to converge the age model, wherein the age model comprises the at least two convolution layers, and weights of the at least two convolution layers comprised in the converged age model are same as weights of the at least two convolution layers comprised in the converged gender model (Para. 0055 lines 2-6, 0059 lines 1-4, 0062 lines 1-2, 0073 lines 1-6, 0080 lines 1-3, 0083 lines 1-2, 0084 lines 1-3, “shared layer” “convolution layer 1” “convolution layer 2”); and
to perform age estimation on an inputted face image according to the converged age model (Para. 0064 lines 1-3, 0065 lines 1-2, 0091 lines 1-2, 0092 lines 1-4, “age estimation results”);
wherein the gender model further comprises at least one first fully connected layer and a first classifier (Para. 0074 lines 1-6 and 8-9, “gender fully connected layer” “gender recognition); and the age model further comprises at least one convolutional layer, at least one second fully connected layer and a second classifier in addition to the at least two convolution layers (Para. 0074 lines 1-8, “age convolutional layer” “age fully connected layer” “age estimation”).
Lei does not explicitly teach the hardware to be a processor and a memory, configured to store an executable instruction of the processor, wherein the processor is configured to execute the instruction stored in the memory.
However, Wang et al. discloses a processor and a memory configured to perform the functions with the processor and to store an executable instruction of the processor, wherein the processor is configured to execute the instruction stored in the memory for generating age and gender classifications on images in order to allow a processor to more efficiently access and perform the functions instead of performing them manually. (Para. 0058 lines 1-4, 0187 lines 1-10, 0188 lines 1-20, “age and gender” “processor” “non-transitory computer readable or processor-readable storage media”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the functions with a processor and to include a memory configured to store an executable instruction of the processor, wherein the processor is configured to execute the instruction stored in the memory to perform the functions as taught by Wang et al. into the age estimation device of Lei.  The motivation for this would be to allow for more practical and efficient accessing and performing of the functions instead of performing them manually.
With regards to claim 8, the combination of Lei and Wang et al. discloses the device according to claim 7, wherein the processor is configured to execute the instruction stored in the memory: to perform gender training on the at least two convolution layers, the at least one first fully connected layer and the first classifier comprised in the gender model according to gender labeling information of the face image samples, to converge the gender model (Lei: Para. 0055 lines 1-6, 0073 lines 1-6, 0074 lines 1-6 and 8-9, 0080 lines 1-3, 0083 lines 1-2, “single-task training” “multi-task synchronous training” “gender”).
With regards to claim 9, the combination of Lei and Wang et al. discloses the device according to claim 7, wherein the processor is configured to execute the instruction stored in the memory: to perform age training on the at least one convolution layer, the at least one second fully connected layer and the second classifier comprised in the age model according to age labeling information of the face image samples, to converge the age model (Lei: Para. 0055 lines 1-6, 0073 lines 1-6, 0074 lines 1-8, 0080 lines 1-3, 0083 lines 1-2, “single-task training” “multi-task synchronous training” “age”).
With regards to claim 10, the combination of Lei and Wang et al. discloses the device according to claim 7, wherein the processor is further configured to execute the instruction stored in the memory: to set a learning rate of the age model to a preset learning rate after converging the age model, and perform secondary age training on the age model according to the face image samples to converge the age model again (Lei: Para. 0080 lines 1-3, 0083 lines 1-2, 0084 lines 1-3, “stochastic gradient descent”).
With regards to claim 13, Zhu discloses a terminal, comprising: hardware (Para. 0096 lines 1-3, “hardware”), wherein the age estimation method of claim 1 is executed by the hardware (see claim 1 rejection above).
Lei does not explicitly teach a mobile terminal, comprising: a memory, a processor, and an age estimation program that is stored on the memory and can run on the processor, wherein the age estimation program implements the age estimation method when executed by the processor.
However, Wang et al. discloses a mobile terminal comprising a memory, a processor, and age estimation method instructions that are stored on the memory and can run on a processor, wherein the age estimation method instructions implement an age estimation method when executed by the processor, which allows for a processor to more efficiently access and perform the functions instead of performing them manually. (Para. 0058 lines 1-4, 0177 lines 1-11, 0187 lines 1-10, 0188 lines 1-20, “age and gender” “processor” “non-transitory computer readable or processor-readable storage media”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include a mobile terminal comprising a memory, a processor, and age estimation method instructions that are stored on the memory and can run on a processor, wherein the age estimation method instructions implement an age estimation method when executed by the processor as taught by Wang et al. into the terminal of Lei.  The motivation for this would be to allow for more practical and efficient accessing and performing of the age estimation method instead of performing them manually.
With regards to claim 14, Zhu discloses hardware (Para. 0096 lines 1-3, “hardware”) which executes the age estimation method of claim 1 (see claim 1 rejection above).
Lei does not explicitly teach a non-transitory computer readable storage medium storing an age estimation program which implements the age estimation method when executed by a processor.
However, Wang et al. discloses a non-transitory computer readable storage medium storing age estimation method instructions wherein the age estimation method instructions implement an age estimation method when executed by a processor, which allows for a processor to more efficiently access and perform the functions instead of performing them manually (Para. 0058 lines 1-4, 0187 lines 1-10, 0188 lines 1-20, “age and gender” “non-transitory computer readable or processor-readable storage media”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include a non-transitory computer readable storage medium storing age estimation method instructions wherein the age estimation method instructions implement an age estimation method when executed by a processor as taught by Wang et al. into Lei.  The motivation for this would be to allow for more practical and efficient accessing and performing of the age estimation method instead of performing them manually.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lei (CN106529402, see translated version) in view of Wang et al. (US 2018/0150684) and further in view of Li et al. (CN106384080, see translated version).
With regards to claim 11, the combination of Lei and Wang et al. discloses the device according to claim 7, wherein the processor is configured to execute the instruction stored in the memory (see claim 7 rejection above). 
The combination of Lei and Wang et al. does not explicitly teach to perform age estimation on the inputted face image according to the converged age model to obtain a probability value corresponding to each age category; and to calculate an estimated age of the inputted face image according to the probability value corresponding to each age category and an age corresponding to each age category.
However, Li et al. teaches the concept of also using convolution layers to perform age estimation on an inputted face image according to an age model and performs age estimation to obtain a probability value corresponding to each age category, and calculating an estimated age of the face image according to the probability value corresponding to each age category and an age corresponding to each age category (Para. 0074, 0075 lines 1-3, “                        
                            E
                            
                                
                                    O
                                
                            
                            =
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            o
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    ” “output probability” “age value” – for clearer equation, see also Para. 0069 and 0070 in corresponding original version of Li et al.).  While the combination of Lei and Wang et al. discloses performing age estimation on the inputted face image according to the converged age model, Li et al. teaches performing age estimation on the inputted face image according to the converged age model by obtaining a probability value corresponding to each age category, and calculating an estimated age of the face image according to the probability value corresponding to each age category and an age corresponding to each age category.  In both cases, age estimation on the inputted face image is performed.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lei and Wang et al. to replace the technique of performing age estimation on the inputted face image according to the converged age model with performing age estimation on the inputted face image according to the converged age model by obtaining a probability value corresponding to each age category, and calculating an estimated age of the face image according to the probability value corresponding to each age category and an age corresponding to each age category as taught by Li et al. since one of ordinary skill in the art would have been able to carry out such a substitution and the results from the substitution would be predictable to estimate the age on the inputted face image.
With regards to claim 12, the combination of Lei , Wang et al., and Li et al. discloses the device according to claim 11, wherein the processor is configured to execute the instruction stored in the memory to calculate the estimated age, meanAge, of the inputted face image by using a formula of:                                 
                                    m
                                    e
                                    a
                                    n
                                    A
                                    g
                                    e
                                    =
                                     
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                0
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    M
                                                    i
                                                    d
                                                    d
                                                    l
                                                    e
                                                    A
                                                    g
                                                    e
                                                
                                                
                                                    i
                                                     
                                                
                                            
                                            ×
                                            
                                                
                                                     
                                                    p
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            ; wherein                                 
                                    
                                        
                                            M
                                            i
                                            d
                                            d
                                            l
                                            e
                                            A
                                            g
                                            e
                                        
                                        
                                            i
                                             
                                        
                                    
                                
                            is a mean age corresponding to an ith age category,                                 
                                    
                                        
                                             
                                            p
                                        
                                        
                                            i
                                        
                                    
                                
                             is a probability value corresponding to the ith age category, and n is a number of age categories (Li et al.: Para. 0074, 0075 lines 1-3, “                                
                                    E
                                    
                                        
                                            O
                                        
                                    
                                    =
                                     
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                0
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    o
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            ” “output probability” “age value” – for clearer equation, see also Para. 0069 and 0070 in corresponding original version of Li et al.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662